Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on February 4, 2021 has not been entered.

Applicants' request for consideration under the After Final Consideration Pilot Program 2.0, filed February 4, 2021, is acknowledged. 

Continuation of 3. NOTE: Claims 1 and 9 have been amended. New claim 27 has been added.

In particular, Applicant has amended claim 1 to recite:
“a plurality of loci on the surface, wherein each loci of the plurality of loci comprises: an active region that comprises a plurality of first molecules” in lines 3-4;
“wherein the active region comprises a circular shape with a diameter of about 60 micrometers to about 100 micrometers” in lines 5-6; 
“wherein the active region of each of the loci is non-overlapping with the active region for another of the loci” in lines 10-11; and
“and wherein the active region comprises a textured region, wherein the textured region comprises a circular shape with a diameter of about 55 micrometers, and wherein the textured region comprise a plurality of recesses or protrusions” in lines 10-13.

Moreover, Applicant has added new claim 27.


AFCP 2.0 because it would necessitate a search for limitations sought to be introduced for the first time. 

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on February 4, 2021 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because:  
Applicants' arguments rely upon and are directed to the proposed amendments. As the claims' 
amendment has not been entered; Applicants' arguments based on the proposed amendment are not 
persuasive. Therefore, the rejections of record are maintained.

	Claims 1-3, 8-10, 13, 15 and 18-24 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/Amy M Bunker/
Primary Examiner, Art Unit 1639